DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-12, 58, 64, 68, 73, 76, 81, 88, and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Burgin1 (US20150139726 hereinafter Burgin1) in view of Neff (US20130314254 hereinafter Neff) in further view of 이수행 (KR200370279 hereinafter 이수행).

With regard to claim 1, Burgin1 teaches

- an arm (1) movable between an extended position (see figure 11) in which the arm extends into a given portion of the roadway (16) to inform the oncoming traffic that the given portion of the roadway is closed (1 closes portion of pathway 16) and a retracted position (see figure 12) in which the arm does not extend into the given portion of the roadway (16); and 

- a control system comprising an actuator (drive apparatus, not shown, para [0035]) and configured to support (drive apparatus placed within 17) the arm (1) and move the arm (1) between the extended position (see figure 11) and the retracted position (see figure 12); 

and the arm (1) is movable horizontally (see figure 11, 12) relative to the control system (17) between the extended position (see figure 11) and the retracted position (see figure 12).

	Burgin1 does not specifically disclose that the arm (1) in the extended position (see figure 11) is at least 55 inches from a surface of the roadway (16)


	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, to have a gate arm that’s at least 55 inches above the roadway to accommodates large vehicles such as trucks and caravans, allowing the drivers to more easily see the road block ahead from their higher point of view. 

	Burgin1 is does not specifically diclose the gate arm (1) extending in relation to “lanes” on the roadway (16) while in the extended position (see figure 11).

	Neff teaches a gate arm (20A) that extends past the width of a lane (33A) of a roadway (30) in the extended position (figure 5).

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height of the gate arm from 이수행, to have a gate arm extend past a lane on the roadway 

With regard to claim 2, Neff teaches
The gate of claim 1, wherein the given portion of the roadway (30) includes a plurality of lanes (33A, 33B).

With regard to claim 3, Neff teaches 
The gate of claim 2, wherein the arm (1 from Burgin1) is configured to span the lanes (33A, 33B) in the extended position (see figure 5).


With regard to claim 6, Burgin1 is silent to the possible lengths the gate arm (1) can be made in

Although Burgin1 does not disclose specific lengths, it would have been obvious to one of ordinary skill in the art to have sized and/or adjusted the length of the arm, to be useful- i.e. too small a length of the arm would not allow the gate to serve its function as it would not be able to block the entire length of the roadway. It would have been obvious to one of ordinary skill to select or at least try sizing the arm to sufficient length for blocking the road as claimed, as there 

With regard to claim 8, Burgin1 is silent to the possible lengths the gate arm (1) can be made in

Although Burgin1 does not disclose specific lengths, it would have been obvious to one of ordinary skill in the art to have sized and/or adjusted the length of the arm, to be useful- i.e. too small a length of the arm would not allow the gate to serve its function as it would not be able to block the entirety of lanes within a roadway that are needed. It would have been obvious to one of ordinary skill to select or at least try sizing the arm to the sufficient length for blocking the road as claimed, as there are a finite number of lengths such arms for gates can usefully be made in for various roadway widths. (See MPEP 2144.04 IV)

With regard to claim 9, 이수행 teaches varying heights for a gate arm ranging from 1.5 meters to 4.5 meters (see page 3 para 2) to block incoming vehicle passage. It would have been obvious to these sizes for the same reasoning as described in the rejection of claim 1.


With regard to claim 10, 이수행 teaches varying heights for a gate arm ranging from 1.5 meters to 4.5 meters (see page 3 para 2) to block incoming vehicle passage. It would have been obvious to these sizes for the same reasoning as described in the rejection of claim 1.


With regard to claim 11, 이수행 teaches varying heights for a gate arm ranging from 1.5 meters to 4.5 meters (see page 3 para 2) to block incoming vehicle passage that complies with MASH crash-testing. Examiner notes: a passenger car being on average 65 inches in height. It would have been obvious to these sizes for the same reasoning as described in the rejection of claim 1.

With regard to claim 12, 이수행 teaches varying heights for a gate arm ranging from 1.5 meters to 4.5 meters (see page 3 para 2) to block incoming vehicle passage that complies with MASH crash-testing. Examiner notes: a pickup truck being on average 75 inches in height. It would have been obvious to these sizes for the same reasoning as described in the rejection of claim 1.

With regard to claim 58, Burgin1 does not teach that a width of the arm in a vertical direction over the height of the longitudinal part of the arm in the extended position from the surface of the roadway is at least 0.4

However, it would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height of the gate arm from 이수행, also having the length of the gate arm from Neff, to have the width of the arm in a vertical direction over the height of the longitudinal part of the arm in the extended position from the surface of the roadway be at least 0.4 because such a modification would be a change in size/proportion and it has been held that a change in size/proportion that does not change the function of the invention is not patentable. The width of the beam in relation to the varying heights from 이수행 could be scaled down or up without changing the function of the gate. (See MPEP 2144 IV)


With regard to claim 64, Burgin1 does not teach a ratio of a width of the arm over a length of the arm in the extended position is at least 10%

	However, it would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height 이수행, also having the length of the gate arm from Neff, to have a ratio of a width of the arm over a length of the arm in the extended position is at least 10% because such a modification would be a change in size/proportion and it has been held that a change in size/proportion that does not change the function of the invention is not patentable. The width of the beam in relation to the length from Neff could be scaled down or up without changing the function of the gate. (See MPEP 2144 IV)

With regard to claim 68, Bergin1 teaches
The gate of claim 1, wherein the actuator (drive apparatus, not shown, para [0035]) is configured to cause pivoting of the arm (1) between the extended position (figure 11) and the retracted position (figure 12)

With regard to claim 73, Neff teaches
The gate of claim 1. wherein the control system is solar-powered (19B)

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height of the gate arm from 이수행, also having the length of the gate arm from Neff, to have the control system be solar powered because this allows the gate to operate 

With regard to claim 76, Bergin1 teaches
The gate of claim 1, wherein the gate is mountable to a traffic barrier (17) of the roadway (30 of Neff)

With regard to claim 81, Burgin1 teaches
The gate of claim 76, wherein a footprint (3) of the gate (1) on the traffic barrier (17) is narrower than the traffic barrier (17).

With regard to claim 88, Burgin1 does not teach that the arm is configured such that a deflection of the arm at a wind speed of 100 km/h is no more than 15 degrees.
	However, it would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height of the gate arm from 이수행, also having the length of the gate arm from Neff, to have the arm be configured to deflect wind speed of 100 km/h is no more than 15 degrees because such a modification would be that of routine optimization in order to find a suitable deflection so that the gate does not deform under normal opening or closes stages and it is held as non-inventive to find the optimum arm 

With regard to claim 97, Burgin1 teaches
A gate for controlling oncoming traffic on a roadway, the gate comprising: 

- an arm (1) movable between an extended position (see figure 11) in which the arm extends into a given portion of the roadway (16) to inform the oncoming traffic that the given portion of the roadway is closed (1 closes portion of pathway 16) and a retracted position (see figure 12) in which the arm does not extend into the given portion of the roadway (16); and 

- a control system comprising an actuator (drive apparatus, not shown, para [0035]) and configured to support (drive apparatus placed within 17) the arm (1) and move the arm (1) between the extended position (see figure 11) and the retracted position (see figure 12); 

and the arm (1) is movable horizontally (see figure 11, 12) relative to the control system (17) between the extended position (see figure 11) and the retracted position (see figure 12).

Burgin1 is silent to the height the arm is from the roadway

However 이수행 teaches a gate (in figure 3 and 4) with arm (30 connected to 32) that is adjustable about 1.5 meters (59 inches) up to 4.5 meters (177 inches) off the ground (see page 3 para 2 of 이수행) for blocking vehicle passage. (examiner notes that the applicant on page 9 paragraph 3 of the specification states that the height of the arm above the ground used “may be at least 55 inches (about 1.4 m), in some cases at least 60 inches (about 1.5 m), in some cases at25 least 65 inches (about 1.65 m), in some cases at least 70 inches (about 1.8 m), in some cases at least 75 inches (about 1.9 m)” and claims given these values they comply with MASH crash-testing height standards for a roadway vehicle.

It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, to have a gate arm that’s greater than a passenger vehicle because this better accommodates larger vehicles such as trucks and caravans, allowing the drivers to more easily see the road block ahead from their higher point of view.

Burgin1 is silent to the gate arm (1) extending past a lane on the roadway (16) while in the extended position (see figure 11)



	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height of the gate arm from 이수행, to have a gate arm extend past a lane on the roadway because this will ensure drivers on the lane that the whole lane is closed and prevent drivers from going around an opening. 


Claims 13-14, 16, 18-19, 27-28, 32-33, 67, 85 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Burgin1 in view of Neff in view of 이수행 in further view of Russell (US 20030159356 hereinafter Russell).

With regard to claim 13, Burgin1 teaches an arm (1) that is a beam (1a, 1b) extending along a longitudinal direction of the arm (1)

Burgin1 does not teach a visible arrangement supported by the beam (1a, 1b)

However Russell teaches a gate (75) for blocking vehicle passage that has a visible arrangement (76 and 80 make up visible arrangement, see figure 23)

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height of the gate arm from 이수행, also having the length of the gate arm from Neff, to have a visible arrangement supported by the beam because the visible arrangement allows further visibility of the gate while also providing more blockage for the intended passageway. 


With regard to claim 14, Burgin1 teaches
The gate of claim 13, wherein a dimension of the visible arrangement (76 and 80 making up visible arrangement of Russell) in a widthwise direction of the arm (1) is greater than a dimension of the beam (1a, 1b) in the widthwise direction of the arm (when visible arrangement from Russell is combined to arm 1 the visible arrangement will be three times the width of the beam as the visible arrangement has three sets of rows extending downward, see figure 23 of Russell).

With regard to claim 16, Burgin1 teaches
The gate of claim 14, wherein the dimension of the visible arrangement (76, 80 from Russell) in the widthwise direction of the arm (1) is at least thrice the dimension (when visible arrangement from Russell is combined to arm 1 the 

With regard to claim 18, Burgin1 teaches
The gate of claim 13, wherein the visible arrangement (76, 80 from Russell) depends downwardly from the beam (1a, 1b).

With regard to claim 19, Russell teaches 
The gate of claim 13, wherein the visible arrangement (76, 80) comprises a plurality of visible members (plurality of 76 and 80 throughout the visible arrangement).

With regard to claim 27, Russell teaches
The gate of claim 19, wherein transversal ones (76 and 80 intersecting one another) of the visible members (plurality 76 and 80 of visible arrangement) project from the beam (1a, 1b from Burgin1), extend transversally (76 and 80 intersect one another, see figure 23) to a longitudinal direction of the beam (1a, 1b from Burgin1), and are spaced apart (76 and 80 spaced apart throughout visible arrangement) in the longitudinal direction of the beam (1a, 1b from Burgin1).

With regard to claim 28, Russell teaches
The gate of claim 27, wherein the transversal ones (76 and 80 intersecting one another) of the visible members (plurality of 76 and 80 throughout the visible arrangement) depend downwardly from the beam (when provided with 1a, 1b from Burgin1, transversal ones 76 and 80 would be below the beam and extend downwardly as shown in figure 23 of Russell).

With regard to claim 32, Russell teaches 
The gate of claim 27, wherein longitudinal ones (76 on each row) of the visible members (plurality of 76 and 80 throughout the visible arrangement) extend along the longitudinal direction of the beam (1a, 1b from Burgin1) and are spaced apart (see 76 in figure 23 that shows spacing) in a widthwise direction of the arm (1 from Burgin1).

With regard to claim 33, Russell teaches
The gate of claim 32, wherein each of the longitudinal ones (76 on each row) of the visible members (plurality of 76 and 80 throughout the visible arrangement) comprises a strip (see annotated figure 26 below).

With regard to claim 67, Burgin1 does not teach that the beam (1a, 1b) is a sole beam of the arm (1)

이수행 teaches a beam (32) that is a sole beam of an arm (30)

It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height of the gate arm from 이수행, having the length of the gate arm from Neff, also having a visible arrangement from Russell, to have the beam be a sole beam of the arm because this allows the beam to be a sole part and would not require the extra cost and assembly of a connecting member to join multiple beams along the arm.


    PNG
    media_image1.png
    557
    857
    media_image1.png
    Greyscale
 
With regard to claim 85, Burgin1 


With regard to claim 87, Russell teaches
The gate of claim 13, wherein the visible arrangement (76 and 80) is configured to prevent excessive wind deflection (the gaps between the plurality of visible members 76 and 80 are used to deflect wind out and through the gate in order to not deflect members 76 and 80 when moving the gate to the open or closed positions.)  

Claims 34, 36, 38-40, 42, 44, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Burgin1 in view of Neff in view of 이수행 in view of Russell in view of Lumsden (US20140363229 hereinafter Lumsden) in further view of Burgin2 (US20140360680 hereinafter Burgin2)

With regard to claim 34, Burgin1 does not disclose the density in which the beam (1a, 1b) is made in relative to the density of the visible arrangement (76, 80 from Russell). 



	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height of the gate arm from 이수행, having the length of the gate arm from Neff, also having a visible arrangement from Russell, to have the beam be made out of aluminum because aluminum was known in the art at the time of filing applicants invention to be both strong and corrosion resistant allowing it to not be weathered down during a multitude of outside weather conditions.  

Burgin1 in view of Russell do not teach the visible arrangement being lower in density than the beam from Burgin1

However Burgin2 teaches a visible arrangement (3) made from plastic that extends below a beam (2)

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height of the gate arm from 이수행, having the length of the gate arm from Neff, having a visible arrangement from Russell, also having the beam material of Burgin2, to 

	The beam material being made of aluminum from Lumsden and the visible arrangement being made of plastic from Burgin2 would make the beam (1a, 1b from Burgin1) more dense than the visible arrangement (76, 80 from Russell) because aluminum was known in the art to be more dense than plastic.

With regard to claim 36, when provided with the aluminum and plastic materials from Lumsden and Burgin2 then the ratio of density would be at least 2 as aluminum has a density of 2.7g/cm3 and plastic has a density of 0.92g/cm3 thus resulting in a value of 2.93.

With regard to claim 38, Burgin1 teaches 
wherein the material of the beam (1a, 1b) is a metallic material (aluminum from Lumsden) and the material of the visible arrangement (76, 80 from Russell) is a polymeric material (plastic material from Burgin2).

With regard to claim 39, Lumsden teaches
the metallic material of the beam (1a, 1b from Burgin1) comprises aluminum (“Gate arm 18 is preferably made of aluminum”, para [0069])

With regard to claim 40, Burgin1 does not disclose the stiffness in which the beam (1a, 1b) is made in relative to the density of the visible arrangement (76, 80 from Russell). 

However Lumsden teaches an arm (18) used for blocking vehicle passage that is made of aluminum (“Gate arm 18 is preferably made of aluminum”, para [0069]).

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height of the gate arm from 이수행, having the length of the gate arm from Neff, also having a visible arrangement from Russell, to have the beam be made out of aluminum because aluminum was known in the art at the time of filing applicants invention to be both strong and corrosion resistant allowing it to not be weathered down during a multitude of outside weather conditions.  

Burgin1 in view of Russell do not teach the visible arrangement being lower in stiffness than the beam from Burgin1

However Burgin2 teaches a visible arrangement (3) made from plastic that extends below a beam (2)

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height of the gate arm from 이수행, having the length of the gate arm from Neff, having a visible arrangement from Russell, also having the beam material of Burgin2, to have the visible arrangement be made out of plastic because plastic is cheaper than metallic materials and allows the visible arrangement to be “lightweight and move without any significant development of noise” (para [0033]).

	The beam material being made of aluminum from Lumsden and the visible arrangement being made of plastic from Burgin2 would make the beam (1a, 1b from Burgin1) more stiff than the visible arrangement (76, 80 from Russell) because aluminum was known in the art to have a greater stiffness than plastic


With regard to claim 42, 
The beam material being made of aluminum from Lumsden and the visible arrangement being made of plastic from Burgin2 would result in a modulus of elasticity of aluminum be 69 and the modulus of elasticity of plastic be 0.8 thus resulting in a ratio of 86

With regard to claim 44, Burgin1 does not disclose the density in which the beam (1a, 1b) is made in relative to the density of the visible members (plurality of 76 and 80 throughout the visible arrangement from Russell). 

However Lumsden teaches a beam (18) used for blocking vehicle passage that is made of aluminum (“Gate arm 18 is preferably made of aluminum”, para [0069]).

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height of the gate arm from 이수행, having the length of the gate arm from Neff, also having a visible arrangement from Russell, to have the beam be made out of aluminum because aluminum was known in the art at the time of filing applicants invention to be both strong and corrosion resistant allowing it to not be weathered down during a multitude of outside weather conditions.  

Burgin1 in view of Russell do not teach the visible members being lower in density than the beam from Burgin1

However Burgin2 teaches visible members (4, 13) made from plastic that extends below a beam (2)

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height of the gate arm from 이수행, having the length of the gate arm from Neff, having a visible arrangement from Russell, also having the beam material of Burgin2, to have the visible members be made out of plastic because plastic is cheaper than metallic materials and allows the visible members to be “lightweight and move without any significant development of noise” (para [0033]).

	The beam material being made of aluminum from Lumsden and the visible members being made of plastic from Burgin2 would make the beam (1a, 1b from Burgin1) more dense than the visible arrangement (76, 80 from Russell) because aluminum was known in the art to be more dense than plastic.
	
With regard to claim 48, Burgin1 teaches
 the material of the beam (1a, 1b) is a metallic material (aluminum from Lumsden) and the material of the visible members (plurality of 76 and 80 throughout the visible arrangement from Russell) is a polymeric material (plastic material from Burgin2).

Claims 69 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Burgin1 in view of Neff in view of 이수행 in further view of De (DE202015101299 hereinafter De).

With regard to claim 69, Burgin1 is silent to its actuator (drive apparatus, not shown, para [0035]) being linear.

However DE teaches a linear actuator (6, “the drive unit comprises at least one drive motor. With an electric drive motor is given a simple, non-susceptible drive”, page 2 para 4) for a road barrier device (11)

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height of the gate arm from 이수행, also having the length of the gate arm from Neff, to have a linear actuator because this provides a “simple, non-susceptible drive for the pivoting movement” of the gate. (page 2 para 4)

With regard to claim 72, Burgin1 is silent to its actuator (drive apparatus, not shown, para [0035]) having a slewing drive.


	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height of the gate arm from 이수행, also having the length of the gate arm from Neff, to have a actuator with a slewing drive because “such a worm gear has the advantage that a very high load capacity of the transmission is given by a multiple simultaneous tooth engagement. In addition, self-locking of the worm gear can provide additional safety, for example in the event of power failures”. (page 2 para 3)

	
Claims 74 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Burgin1 in view of Neff in view of 이수행 in further view of Lumsden.

With regard to claim 74, Lumsden teaches
Burgin1 does not teach a receiver to receive a signal from a remote location that moves the arm. 

	However Lumsden teaches a barrier (10) that opens and closes based on a remote signal that operates electric switch (46) that comprises a receiver 

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height of the gate arm from 이수행, also having the length of the gate arm from Neff, to have a receiver receive a signal from a remote location because this allows the gate to be moved remotely without the need of physical human interaction on sight. 

With regard to claim 75, Lumsden teaches
The gate of claim 74, wherein the receiver (“Electronic switch 46 may include a relay circuit including a transmitter, receiver or transceiver”, para [0073]) is configured to wirelessly receive the signal over a wireless link (“electrical switch 46 may be operated remotely via, wireless communication, or over an internet interface connection”, [0073]).

	Claims 92 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Burgin1 in view of Neff in view of 이수행 in further view of Park (KR101520243 hereinafter Park).

With regard to claim 92, Burgin1 does not teach a sign informing traffic where to go

Park teaches a sign (50) with a light source (60, see figure 9) attached to a road barrier (40) for informing traffic (51, arrow with text detailing what to do) on where to go. 

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height of the gate arm from 이수행, also having the length of the gate arm from Neff, to have a sign because of the need to redirect incoming traffic on where to go when a road is closed which will speed up traffic and lessen confusion of vehicle drivers.
	

With regard to claim 93, Park teaches 
The sign (50) comprises a light source (60, see figure 9)

Claims 95 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Burgin1 in view of Neff in view of 이수행 in further view of Pierson (US20190242080 hereinafter Pierson).

With regard to claim 95, Burgin1 does not disclose that the gate can be made to be compliant with MASH test level 3. 

However Pierson teaches a barrier (10) made for roadways that block portions of a road that is compliant and underwent MASH test level 3 testing (“The evaluation criteria for test MASH 3-20 includes assessing structural adequacy and occupant risk during impact by a test vehicle”, para [0047] and details that the “temporary transition barrier complied with MASH 3-20 (para [0048])

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the height of the gate arm from 이수행, also having the length of the gate arm from Neff, to have a gate be compliant with MASH test level 3 because MASH testing compliance is required for all new highway products and ensures safety to vehicle drivers that may crash into highway barriers.

With regard to claim 96, Pierson teaches 
“The evaluation criteria for test MASH 3-20 includes assessing structural adequacy and occupant risk during impact by a test vehicle”, para [0047] and details that the “temporary transition barrier complied with MASH 3-20 (para [0048])


Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Burgin1 in view of Neff in further view of Pierson


With regard to claim 99, Burgin1 teaches
A gate for controlling oncoming traffic on a roadway, the gate comprising: 

- an arm (1) movable between an extended position (see figure 11) in which the arm extends into a given portion of the roadway (16) to inform the oncoming traffic that the given portion of the roadway is closed (1 closes portion of pathway 16) and a retracted position (see figure 12) in which the arm does not extend into the given portion of the roadway (16); and 

- a control system comprising an actuator (drive apparatus, not shown, para [0035]) and configured to support (drive apparatus placed within 17) the arm (1) and move the arm (1) between the extended position (see figure 11) and the retracted position (see figure 12); 



Burgin1 is silent to the gate arm (1) extending past a lane on the roadway (16) while in the extended position (see figure 11)

However Neff teaches a gate arm (20A) that extends past the width of a lane (33A) of a roadway (30) in the extended position (figure 5)

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, to have a gate arm extend past a lane on the roadway because this will ensure drivers on the lane that the whole lane is closed and prevent drivers from going around an opening.

Burgin1 does not teach that the gate is MASH crash-tested

However Pierson teaches a barrier (10) made for roadways that block portions of a road that is compliant and underwent MASH testing (“The evaluation criteria for test MASH 3-20 includes assessing structural adequacy and occupant risk during impact by a test vehicle”, para [0047] and details that the “temporary transition barrier complied with MASH 3-20 (para [0048])

It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the length of the gate arm from Neff, to have a gate be compliant with MASH because MASH testing compliance is required for all new highway products and ensures safety to vehicle drivers that may crash into highway barriers.

Claim 106 is rejected under 35 U.S.C. 103 as being unpatentable over Burgin1 in view of Burgin2 in further view of Lumsden

With regard to claim 106, Burgin1 teaches
A gate for controlling oncoming traffic on a roadway, the gate comprising:

- an arm (1) movable between an extended position (see figure 11) in which the arm extends into a given portion of the roadway (16) to inform the oncoming traffic that the given portion of the roadway is closed (1 closes portion of pathway 16) and a retracted position (see figure 12) in which the arm does not extend into the given portion of the roadway (16)

the arm (1) comprising: 

- a beam (1a, 1b) extending along a longitudinal direction of the arm (1); and 


Burgin1 does not teach a visible arrangement extending below the beam

However Burgin2 teaches a visible arrangement (3) made from plastic that extends below a beam (2)

It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, to have a visible arrangement supported by the beam because the visible arrangement allows further visibility of the gate while also providing more blockage for the intended passageway. 

Burgin1 in view of Burgin2 does not teach that the visible arrangement is less stiff than the beam

However Lumsden teaches an arm (18) used for blocking vehicle passage that is made of aluminum (“Gate arm 18 is preferably made of aluminum”, para [0069]). 


It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Burgin1, having the visible arrangement of Burgin2, to have the beam be stiffer than the visible arrangement because this allows for the visible arrangement to deform while the beam holds its shape, allowing the vehicle that crashed into the gate to be less damaged as the car passes through and prevents heavy damage to the beam that is more closely connected to the actuator thus reducing cost for repairs and injury of the vehicle driver.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637